Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 16/239,736 (the ‘736 application) of U.S. Patent 9,849,408 (the ‘408 patent), which issued from U.S. Patent Application 13/261,592 (the ‘592 application) with claims 1-15 on December 26, 2017.

Amendment
	The amendment filed January 22, 2021 is improper.  The amendment does not comply with 37 CFR 1.173(d), which sets forth the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
	Specifically, the amendment improperly uses strike-thru to indicate claims that have been canceled.  To cancel an original patent claim, applicant should direct cancellation of the claim, e.g., “Cancel claims 2 and 3”.  See, for example MPEP 1453 (V)(B) Example (3). 
	
Scope of Claims
	The ‘736 application, as amended in the amendment filed January 22, 2021, contains claims 1 and 4-20 directed to a filter element.  Claims 1, 16 and 17 are representative:

at least one inner jacket body and at least one outer jacket body with inner and outer contact faces, respectively,
at least one of said jacket bodies deviating from a circular shape and the other of said jacket bodies substantially conforming to a circular shape; and
a pleated web consisting essentially of filter folds divided at least first, second and third individual groups of a plurality of said filter fold arranged alongside each other in sections,
said filter folds contacting the respective contact faces,
each of said filter folds having a fold height,
each of said filter folds in each of said first and second groups having a common or equal fold height in the respective individual group,
said filter folds of said third individual group being arranged between two adjacent filter folds of said first and second individual groups,
each of said filter folds of said third individual group in a step formation having a common or equal fold height different from the respective fold heights of the filter folds of adjacent adjoining first and second individual groups.
	


16. (Currently amended) A filter element, comprising:
	an inner jacket body having an outer contact face with a cross-sectional shape of a Reuleaux polygon;
	an outer jacket body with an inner contact face with a circular cross-sectional shape; and
	a pleated filter web consisting essentially of filter folds divided at least first, second and third individual groups of a plurality of said filter folds arranged alongside each other in sections,
	said filter folds being between said inner and outer jacket bodies and contacting the respective contact faces,
	each of said filter folds having a fold height,
	each of said filter folds in each of said first and second groups having a common or equal fold height in the respective individual group,
	said filter folds of said third individual group being arranged between two adjacent filter folds of said first and second individual groups,
	said filter folds of said third individual group having different fold heights relative to each other,
	said filter folds of said third individual group adjacent said first and second individual groups transitioning in a step formation from said filter folds of said third individual group to said filter folds of said first and second individual groups,
said filter folds of  said first, second and third individual groups forming an inner cross-sectional shape of a Reuleaux polygon conforming to said outer contact face of said inner jacket and an outer cross-sectional shape of a circle conforming to said inner contact face of said outer jacket.


A filter element according to claim 16 wherein
	said different fold heights of said third individual group progressively change between the fold height of said individual group and the fold height of said second individual group.

	
Original patent claim 1 recites “each of said filter folds of said third individual group in a step formation having a common or equal fold height different from the respective fold heights of the filter folds of adjacent adjoining first and second individual groups”. 
	Column 1, line 66 to column 2, line 14 of the ‘408 patent teach:
[a]n object of the present invention is to provide an improved filter element where the ratio of the filter surface area to the required installation space is increased, so that system parts provided for filtering the respective fluids, can be made in an especially space saving manner and at the same time provide the largest filter surface area possible.

This object is basically achieved according to the invention by a filter element in which filter folds of at least one additional third group are arranged between two adjacent filter folds of different groups.  The filter folds of the third group in the manner of a step formation having a common fold height, which fold height is different from the respective fold height of the filter folds of the two adjacent adjoining groups, and/or have in the manner of a curve formation mutually different fold heights to produce a transition between the fold heights of the two adjacent groups.  (Emphasis added)

	Column 2, lines 47-54 of the ‘408 patent teach
[p]referably, the folds that are adjacently juxtapositioned in sections and are assigned to the third group have the same fold height or rather the same fold depth.  Homogeneous filtration properties are then achieved in the respective surface region.  As an alternative, the fold height of the corresponding filter folds assigned to the third group can be designed to follow a wave-shape and/or sine-shaped progression.
	
The ‘408 patent specification thus teaches that the third group produces a transition between the fold heights of the two adjacent groups in two different ways:  1) a step formation having a common fold height, or 2) a curve formation having mutually different fold heights.
1 and the second fold height h2.”
		
    PNG
    media_image1.png
    190
    427
    media_image1.png
    Greyscale

	
Column 6, lines 61-64 of the’408 patent teach
[a]n arrangement of the filter folds 18b-18e, 18III in the respective section 26a, 26b such that this arrangement of those filter folds is in the manner of steps in sections as shown in FIG 4.


    PNG
    media_image2.png
    412
    703
    media_image2.png
    Greyscale


	Claim 1 of the ‘592 application, as originally filed, claimed these two embodiments of the third group:
	1. (original) A filter element (1) having at least one inner (12) and one outer jacket body (11), of which at least one jacket body (12) has a cross-sectional shape that deviates from a circular shape, and which have contact faces (20, 21), which face one another for the contact of essentially all of the filter folds (18a-18f, 18I-18III) of a pleated filter web (10), wherein, in terms of the fold height (h), the filter folds (18a-18f, 18I-18III) are divided into individual groups (I, II), each having a plurality of filter folds (18I-18II) that are arranged alongside each other in sections and exhibit a common fold height (max, hmin), characterized in that the filter folds (18b-18e, 18III) of at least one additional third group (III) are arranged between two adjacent filter folds (18f, 18a; 18II, 18I) of different groups (I, II); that the filter folds (18b-18e, 18III), assigned to the third group (III), in the manner of a step formation have a common fold height (hD), which is different from the respective fold height (max, hmin) of the filter folds (18I, 18II) of the two adjacent adjoining groups (I, II), and/or in the manner of a curve formation have mutually different fold heights, which produce a transition between the fold heights (max, hmin) of the two adjacent groups (I, II).

35 U.S.C 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 16-20 recite “said filter folds of said third individual group having different fold heights relative to each other” and also “said third individual group adjacent said first and second individual groups transitioning in a step formation from said filter folds of said third individual group to said filter folds of said first and second individual groups”.  However, as discussed above, the ‘408 patent specification teaches that step formations are characterized by individual groups having a common fold height that produces a “sharp transition” between filter fold heights of adjacent groups as shown in Fig. 1b and Fig. 4. 
	Accordingly, claims 16-20 cannot require the third individual group to have different fold heights relative to each other and also form a step formation transition between filter folds of the first and second individual groups.  

Recapture
I.	Claims 16-20 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. 
	During prosecution of the ‘592 application, the examiner rejected all claims of the ‘592 application as follows:  claims 1-5, 8, 10, 11, 13 and 14 were rejected as anticipated by US Patent Publication 2007/0157589 to Haberkamp et al.; claims 6, 7 and 9 were rejected as being obvious over Haberkamp et al.; claim 12 was rejected as being obvious over Haberkamp et al. in view of US Patent Publication 2008/0029453 to Mertens et al.  (June 14, 2013 Office Action)
	Claim 1 was the only independent claim in the June 14, 2013 Office Action and included the following limitation:
the filter folds (18b-18e, 18III), assigned to the third group (III), in the manner of a step formation having a common fold height (hD), which is different from the respective fold height (hmax, hmin) of the filter folds (18I, 18II) of the two adjacent adjoining groups (I,II), and/or in the manner of a curve formation having different fold heights, which produce a transition between the fold heights (hmax, hmin) of the two adjacent groups (I,II).  (emphasis added)

	In response to the June 14, 2013 Office Action, applicant deleted all of the original claims, i.e., claims 1-14, and substituted new claims 15-30.  Claim 15 was the only independent claim and recited
	15. (new) A filter element, comprising
at least one inner jacket body and at least one outer jacket body with inner and outer contact faces, respectively, at least one of said jacket bodies deviating from a circular shape and the other of said jacket bodies substantially conforming to a circular shape; and 
said filter folds of said third individual group in a step formation having a common fold height different from the respective fold heights of the filter folds of adjacent adjoining first and second individual groups.  (emphasis added)

In response to the examiner’s prior art rejection, applicant thus limited the claims to the first group three embodiment, i.e., “said filter folds of said third individual group in a step formation having a common fold height different from the respective fold heights of the filter folds of adjacent adjoining first and second individual groups” and deleted the alternative group three embodiment, i.e., “in the manner of a curve formation having different fold heights which produce a transition between the fold heights (hmax, hmin) of the two adjacent groups (I,II).”
The recapture rule bars a patentee from recapturing subject matter, through reissue, that the patentee intentionally surrendered during the original prosecution in order to overcome prior art and obtain a valid patent.  In re Mostafazadeh, 643 F.3d 1353, 1358 (Fed. Cir. 2011) (quoting Clement, 131 F.3d at 1468); Medtronic, 465 F.3d at 1372; Pannu v. Storz Instruments, Inc., 258 F.3d 1366, 1370-71 (Fed. Cir. 2001).
The rationale underlying the rule is that the cancellation or amendment of the original claim in order to overcome prior art is a deliberate action that necessarily excludes the inadvertence or mistake contemplated by the statute’s error requirement.  Medtronic, 465 F.3d at 1372-73; Clement, 131 F.3d at 1468; Mentor, 998 F.2d at 995.
	 In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North America Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restates this test as follows:

2) determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
3) determine whether the reissue claims were materially narrowed in other aspects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
As to step 1, claims 16-20 of the ‘736 application no longer require “each of said filter folds of said third individual group in a step formation having a common or equal fold height different from the respective fold heights of the filter folds of adjacent adjoining first and second individual groups” as previously claimed.  Accordingly, the reissue claims are broader in scope than the original patent claims.
As to step 2, applicant amended the claims to require each of the filter folds of the third individual group to have a common or equal fold height which differed from the adjacent adjoining first and second individual groups in a step formation and argued those limitations  distinguished the claims from the applied prior art.  Accordingly, the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
As to step 3, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new, related, surrender generating limitation, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for the claim.  Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other unrelated aspects, is impermissible recapture.


Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive.
Applicant’s argument “[t]he addition of claims 16-20 involves only inadvertence or mistake [sic] does not seek to recapture surrendered subject matter” (Remarks, page 8) is not persuasive because the cancellation or amendment of the original claim in order to overcome prior art is a deliberate action that necessarily excludes the inadvertence or mistake contemplated by the statute’s error requirement.  Medtronic, 465 F.3d at 1372-73; Clement, 131 F.3d at 1468; Mentor, 998 F.2d at 995.
Applicant argues
[r]elative to the step formation claim 16, as presented above, recites a step formation at each end of the third individual group adjacent the first and second individual groups with filter folds of each heights in each of the first and second individual groups, [sic] By this recitation, the step formation limitation is not eliminated in the claims and is made more specific by the reference to the two filter folds adjacent the first and second individual groups.  Moreover, each claim 16 step 

Applicant’s arguments are not persuasive because, as discussed in the 112, 2nd paragraph rejection above, the ‘408 patent specification teaches that step formations are characterized by individual groups having a common fold height that produces a “sharp transition” between filter fold heights of adjacent groups as shown in Fig. 1b and Fig. 4.  Accordingly, a third individual group having different fold heights relative to each other cannot also form a step formation transition between filter folds of the first and second individual groups.  Furthermore, it is noted that applicant has not pointed to any support in the ‘408 patent for a filter arrangement having a third individual group having different fold heights relative to each other and also producing a sharp transition between filter fold heights of adjacent groups.  In fact, to the contrary, dependent claim 18 requires the tips of the filter fold of the first, second and third individual groups “extend along a straight line” which is contrary to a step formation as taught by the ‘408 patent.
Applicant notes that the citation of DE 199 31 307 was crossed out of the list of references cited by applicant and a translation was submitted to render moot the apparent reason for the cross-out and state “correction of this issue is again requested.”  (Remarks, page 12)
DE 199 31 307 has been considered.  However, because a new information disclosure statement citing DE 199 31 307 was not provided (DE 199 31 307 was crossed out of the original information statement for failure to provide a translation or concise explanation of relevance), DE 199 31 307 has not been made of record.




Allowable Subject Matter
Claims 1 and 4-15 are allowed.  No additionally art has been cited which teaches the limitations of claims 1 and 4-15.  Accordingly, claims 1 and 4-15 are allowed for the same reasons as found in the ‘408 patent prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,849,408 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/				/Jean C. Witz/
Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991		Central Reexamination Unit 3991